Hillman v State Univ. Constr. Fund (2022 NY Slip Op 02716)





Hillman v State Univ. Constr. Fund


2022 NY Slip Op 02716


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND CURRAN, JJ.


400 CA 21-00458

[*1]MATTHEW M. HILLMAN, SR., PLAINTIFF-RESPONDENT,
vSTATE UNIVERSITY CONSTRUCTION FUND, LPCIMINELLI, INC., FNUB, INC., FNUB, LLC, DEFENDANTS-RESPONDENTS, AND HUBER CONSTRUCTION, INC., DEFENDANT-APPELLANT. 
STATE UNIVERSITY CONSTRUCTION FUND, LPCIMINELLI, INC., FNUB, INC., AND FNUB, LLC, THIRD-PARTY PLAINTIFFS-RESPONDENTS,
vHUBER CONSTRUCTION, INC., THIRD-PARTY DEFENDANT-APPELLANT. 


PILLINGER MILLER TARALLO, LLP, SYRACUSE, GANNON, ROSENFARB & DROSSMAN, NEW YORK CITY (LISA L. GOKHULSINGH OF COUNSEL), FOR DEFENDANT-APPELLANT AND THIRD-PARTY DEFENDANT-APPELLANT.
COLLINS & COLLINS ATTORNEYS, LLC, BUFFALO (SAMUEL J. CAPIZZI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
HODGSON RUSS LLP, BUFFALO (PATRICK J. HINES OF COUNSEL), FOR DEFENDANTS-RESPONDENTS AND THIRD-PARTY PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered February 2, 2021. The order, among other things, denied the motion of defendant-third-party defendant Huber Construction, Inc. for summary judgment and granted in part the motion of defendants-third-party plaintiffs for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court